IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00286-CV

RUSSELL GILES,
                                                           Appellant
v.

CLARISSA CARTER,
                                                           Appellee


                          From the 170th District Court
                            McLennan County, Texas
                           Trial Court No. 2007-3851-4


                                       ORDER


      This appeal was referred to mediation on October 19, 2016. Appellee filed an

objection to the mediation order. Appellee’s objection to mediation is sustained, and the

Court’s referral to mediation dated October 19, 2016 is withdrawn.

                                          PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed December 7, 2016